 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestinghouseElectricCorporationandSalariedEmployees Association of the Baltimore Division,affiliatedwith the Federation ofWestinghouseIndependent Salaried Unions.Case 5-CA-3723February 19, 1969DECISION AND ORDERBY MEMBERS BROWN,JENKINS, AND ZAGORIAOn April 29, 1968, Trial Examiner Abraham H.Mailer issued his -Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certainother alleged unfair labor practices. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and, finding merit incertain of Respondent's exceptions, hereby adoptsthe findings, conclusions, and recommendations oftheTrialExaminer only to the extent consistentherewith.The Trial Examiner found, and, for the reasonsset forth in his Decision, we agree that Respondent'sBay Bridge facility is a relocation of OR&E workpreviously performed at its Parker Road plant andnot an accretion to that plant.We do not agree,however, that Respondent is obligated to bargainwith the Union with respect to the transfer ofemployeesfromtheParkerRoad plant toRespondent's Bay Bridge facility, or to recognizeandbargainwiththeUnion for exclusiverepresentative of the employees at the Bay Bridgefacility.In pertinent part, the record shows that the Unionrepresents certain salaried employe, --s in ten separatebargainingunitsinRespondent'sBaltimore,Maryland, area operations, four of which wereestablishedby agreement of the parties and six,including its Lansdowne and Parker Road plants,throughBoard-conducted elections.Most of thecertified units have been established in substantiallythe same manner, namely, whenever Respondenteitherbegananew operation or because ofexpansionmoved part or substantially all of anoperation (and, employees) to a new plant in theBaltimore metropolitan area, the Union requested,and, was refused, recognition, the parties then agreedupon an appropriate unit, and election was held and,if successful therein, the'Union was certified. Oncecertified as representative at-a-particular location,the Union continued to receive recognition from theRespondent regardless of any product or operationalchanges at that location. Each of the bargainingunits, or at least the certified units, is subject to theprovisions of a National Agreement to which theparties have been continuously bound since 1950.Early in 1964, Respondent began searching for adeep-water location in which to house its expandingocean research and engineering (OR&E) work whichwas then the primary operation being performed atitsLansdowne plant. Lansdowne was then alsoengaged in a small amount of weapons work. InJuly of this same year, a decrease in the electronicsand communications work being performed atRespondent's Parker Road plant,- located some 2miles from Lansdowne, threatened the jobs ofParker Road employees. In order to save those jobs,Respondenttransferredtheelectronicsandcommunications work out of, and the OR&E workinto,Parker Road, and thereby made room atLansdowne for more weapons work. To overcomethe provisions of their National Agreement, whichprovided for bumping rights only within, and notbetween, units, the Union and Respondent agreed totransfer employees from the Lansdowne unit to theParkerRoadunit.Respondentapparentlytransferredonly those employees who requestedtransfersince,atthistime,Respondentwasplanningtomove the Parker Road OR&Eoperationand emp','yees to wherever it wouldestablish its new OR&E Facility, and the employeeswere informed of this possibility by both the Unionand Respondent's supervisors. In accordance withpast bargaining history, theUnion continued asbargaining representative at each of these plantsdespite the operational changes and the transfer ofemployees.InAugust 1964, Respondent decided to erect itsnewOR&E facility near the Bay Bridge atChesapeake Bay in the Annapolis, Maryland, area,26miles from Parker Road; it announced thisdecisioninMarch 1966, and, the followingNovember, began construction which was completedin January 1967.Meanwhile, from May 1965 through August 1967,businessatvariousofRespondent'sBaltimoreoperations had increased to such an extent thatdespite the hiring of approximately 3,000 newemployees in 1965, hundreds of jobs still remainedunfilledduring 1966 and part of 1967, includingpositions requiring skilled and technical knowledge.During this period, beginning specifically in January1966and continuing for 'approximately a yearthereafter,theUnion,basedonanalleged174 NLRB No. 95 WEST][NGHOUSE ELECTRIC CORPORATION637"understanding"' that Respondent would recognizeitatBay Bridge, sought information regarding thestaffing of that facility, the relocation of employeesand bargaining unit work from Parker Road to BayBridge, and the wages and working conditions to beestablishedthere.Facedwith the employmentsituation at its Baltimore operations and seeking notto deplete those operations of essential employeeskills in order to satisfy future employment needs atBay Bridge, Respondent, either through inability ordesign, did not then furnish the Union with therequested information. In October 1966, Respondentbegan investigating the labormarket in theAnnapolis area and ascertained from the MarylandStateEmploymentOfficeandAnnapolis-basedCompany personnel managers that skilled peoplefrom that area were available. During the course ofseveralmeetingsheldthereafter,Respondentinformed the Union that Respondent planned 'toemploy Bay Bridge personnel from the Annapolisarea and would not recognize it at Bay Bridge ortransfer any Parker Road employee to Bay Bridgewithout his consent buts instead, would considerrequests for transfer from employees at ParkerRoad and other of Respondent's plants on aquit-rehirebasis.2Respondent also refused theUnion's request to have Respondent apply to BayBridge those provisions of the National Agreementpertaining to the upgrading of employees transferredwithin a bargaining unit when the work force isincreased on the ground that Parker Road and BayBridge are separate, and not together one bargainingunit. In an effort to establish its majority status atBay Bridge and thereby compel Respondent torecognize and bargain with it in that unit, the Unionpresented to Respondent 47 statements signed byemployees from Parker Road and another ofRespondent's Baltimore plants represented by theUnion which stated in substance that the signersthereof desired to be represented by the Union atBay Bridge.In selecting the employees to be transferred toBay Bridge,Respondent individually interviewedonly those employees it intended to transfer, rejectedtheUnion's request that a Union representative bepresentduring such interviews, stated that arepresentative would be allowed to be present only ifthe employees to whom Respondent intended to'This "understanding" is predicatedon a 1964 conversationbetween theUnion's president and Respondent's Industrial Relationssupervisor duringwhich the formerquestionedthe latterwith regard to Respondent's plansfor staffingBay Bridge and also sought Union recognition at thatcontemplatedfacility. In reply thereto,Respondent's supervisorstated inpertinentpart that..you have never had problemswith us inrepresentationand youknow it.Thiswill be worked out andyou knowdam well it will be so why get into it now_We have neverhad a problemwithbargaining...you knowthatyou will haveno problems "'rhe quit-rehire procedure, whereby an employeequits at midnight andis rehiredat 12:01a.m., ostensiblyto protectemployee rightsat plants towhich transfers aremade, came into existencem 1963 as the result ofnegotiationsbetween the Unionand Respondent.The record shows thatthis procedure does not affect in any respect an employee's terms andconditionsof employment.offer transferswished him to be, and gave theUnion a list of employees who had requestedtransfer.On January 15, 1967, the approximate dateon which the Bay Bridge facility opened, there were130 employees in the certified unit at Parker Road,74 of whom were Union members and on checkoff.3Respondent received a total of 86 transfer requestsfrom the Parker Road unit, and transferred 47employees therefrom, 25 of whom were Unionmembers. Respondent also honored some transferrequests from employees in plants other than ParkerRoad.However,Respondent'smain source ofemployment was personnel from the Annapolis area,and as of the time of the hearing, Bay Bridge wasfully staffed with a complement of approximately500 employees. Although no OR&E work is nowbeing performed_ at Parker'Road, no employee atthis plant has been laid off or downgraded becauseof the transfer of OR&E work, and the plant is stillin operation performing weapons work.The Trial Examiner, relying on theCooperThermometerCompanyandFiberboardPaperProductsCorp.4linesof cases, found that thetransfer of employees from Parker Road to BayBridge affected the Parker Road employees, and,therefore, that Respondent was obligated to bargainwith the Union regarding those transfers. We do notagree that the principles set forth in those casesgoverntheinstantsituation.TheCooperThermometertype of case is concerned with a lossof jobs caused by the partial or completetermination of an operation at one location and itsrelocationatanother.Insuch situations, theemployees at the old plant are directly affected bythe relocation, and an employer is required tonegotiate not only respecting the shutdown, but alsothebasesand conditions on which employeesaffected by the termination may transfer to the' newlocation and thus continue to be employed. In theFiberboardline of cases, where unit work also isaffectedby a change in, or the termination of,operations, an employer is also required to bargainwithrespecttotheeffecton the employeesoccasioned by the altered operation, and further,must inform the bargaining representative beforeeffectuating the operational change that such wascontemplated in order that that representative mighthave the opportunity to negotiate with respect to thecontemplated change concerning the tenure of theemployees and their conditions of employment.Here, however, none of these factors is present. Therecord clearly shows that although the nature of theParker Road plant work has changed, that changehasnotaffectedeitherthecontinuityof its'TheUnion represents virtually all nonexempt salaried employeesemployed in the 10 certified or agreed-upon units in the Baltimore areaSlightlymore than half of these employees are Union members,however,and the fact of membership is known to Respondent only if an employee ison checkoff4Cooper Thermometer Company,160NLRB 1902,1912,enfd. inpertinent part 376 F.2d 684 (C A.2),Fiberboard Paper Products Corp,130 NLRB 1558, enfd. 379 U.S. 203. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations or the employment of its employees, andtheUnion is still the bargaining representative atthatplant.Inaddition,theemployeeswhotransferreddid so voluntarily and with the fullknowledge and consent of the Union. Moreover,there is no contention that Respondent has breachedany obligation to bargain concerning either theestablishment of the Bay Bridge facility or thetransfer of OR&E work from Parker Road to thatfacility.Accordingly,we find that the transfer ofemployees from Parker Road to Bay Bridge did notaffect the Parker Road plant and that Respondent isnot required to bargain with the Union in thisregard.Nor do we find, as did the Trial Examiner, thatRespondent unlawfully refused to recognize andbargain with the Union at Bay Bridge. Respondent'sobligationtobargainmustbeestablishedbyaffirmative evidence showing either the presence oftheUnion's majority status at Bay Bridge or thattheabsencethereofhasbeencausedbyRespondent's unfair labor practices. The evidence toestablishthisformerrequirementispatentlyinsufficient since it consists basically of the transferrequests submitted by 86 of the 130 Parker Roadplant employees, 74 of whom were Union membersaswere 25 of the 47 transferred, the statementssigned by 47 of those plant employees requestingthat the Union representthose 47atBay Bridge,and the statistics relating to employment at BayBridge which show conclusively that the transfer ofallParker Road Union members to that plant stillwould not have given the Union a majority there.As to the alleged unlawful preclusion of thatmajority, the record shows, as set forth above, thatprior, during, and subsequent to the staffing of BayBridge,Respondentwas faced with a criticalmanpower shortage at its Baltimore operations andthat in order to both retain its needed skills at thoseoperations and also properly staff Bay Bridge, itselected and transferred 25 Union and 22 non-Unionmembers from the Parker Road plant, and alsotapped the well of an abundant labor market in theAnnapolis area from which it obtained most of itspersonnel for Bay Bridge which, as of the time ofthe hearing, was fully staffed with a complement of500 employees. The record also shows that a fewUnion members were dissuaded from submittingtransferrequestsbecauseofsome supervisorystatements to the effect that there would be nounion at Bay Bridge. It also shows that employeeLozar was told by her supervisor that she would notbe transferred to Bay Bridge if she signed theauthorization requesting representation there by theUnion. The Trial Examiner also found that Lozar'srequest to transfer to that plant was unlawfullydenied because she was a Union member. BaseduponhisprimarypremisethatRespondentdiscriminatorily refused to honor more, or most, orallof the transfer requests submitted by ParkerRoad Union members, and his findings that thesupervisory statements, together with Respondent'sconduct toward Lozar, illustratedRespondent'spolicy determination to staff Bay Bridge with adisproportionate number of non-union transfereesand new hires in order to prevent the Union fromobtainingmajority status at that plant, the TrialExaminer concluded that although the Union lackedamajority at Bay Bridge, this was not materialbecause that lack of majority was caused byRespondent's unfair labor practices and, therefore,Respondent was obligated to recognize and bargainwith the Union concerning terms and conditions atBay Bridge which it unlawfully refused to do.'The record does not sustain those conclusions. Asindicated above, the transfer of employees fromParkerRoad to Bay Bridge was predicated oneconomic necessity which is both undisputed andsubstantiated by the record. In addition, and as wepreviously noted, aside from economic justification,the figures relied upon by the Trial Examinerconclusively show that had Respondent transferredallParkerRoad plant Union members desiringtransfer, theUnion still would not have achievedmajority status at Bay Bridge when that plant wasstaffed,regardlessof the commission of anypurported unfair labor practices by Respondent.Moreover,Respondent's actionswith regard toLozar,while perhaps technical violations, fail toestablishapattern of discrimination as to theselection or nonselection of employees for transferwhen considered either separately or in conjunctionwith the refusal of a few employees to submit thetransfer requests because of supervisory statementsthat there would be no union at Bay Bridge. In viewofRespondent's economic situation, there is noassurance that, had those transfer requests beensubmitted, those particular employees would havebeen selected for transfer.Moreover, since thestatements which precluded their submission weremadeafterRespondent had informed the Union thatitwould not be recognized at Bay Bridge, theyappear to have been made in context with theparties' bargaining history whereby Respondent didnot and would not recognize the Union at anewly-established location without an election.Accordingly, and for the reasons set forth herein,we find, 'contrary to the Trial Examiner, thatRespondent is not obligated to recognize or bargainwith the Union at Bay Bridge, and we shall dismissthe complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.In arriving at these conclusions, the Trial Examiner properly affordedno weight to the alleged"understanding" thatRespondent would recognizethe Union at Bay Bridge. WESTINGHOUSE ELECTRIC CORPORATION639TRIAL EXAMINER'S DECISIONABRAHAM H. MALLER, Trial Examiner: On February28,1967,SalariedEmployeesAssociationof theBaltimoreDivision,affiliatedwith the Federation ofWestinghouseIndependentSalariedUnions,hereinreferred to variously as SEA or the Union, filed a chargeagainstWestinghouseElectricCorporation,hereinreferred to variously as the Respondent or Westinghouse.Upon said charge, the Regional Director for Region 5 oftheNational Labor 'Relations Board, herein called theBoard, on June 30, 1967, issued on behalf of the GeneralCounsel a complaint against the Respondent, allegingviolations of Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act, as amended (29 U.S.C. Sec. 151,etseq )herein called the Act In its duly filed answer,Respondent denied the commission of any unfair laborpractices. Thereafter, Respondent filed a motion for a Billof Particulars,which was granted by Trial ExaminerCharlesW.Schneider.ComplyingwiththeTrialExaminer's Order, counsel for the General Counsel filed aBill of Particulars.Pursuant to notice, a hearing was held before me atBaltimore,Maryland, on the following dates: September27, 28, and 29, October 10, 11, 12, and 31, November 1,2,and 3, 1967. The General Counsel and the Respondentwere represented and were afforded full opportunity to beheard and to introduce relevant evidence. At the outset ofthe hearing, counsel for the General Counsel moved toamend the complaint to allege, in the alternative, adifferentappropriate unit.Over the objection of theRespondent, I granted the motion.' At the conclusion ofthe hearing, both parties were given the opportunity topresentoralargument and to file briefs with me.Comprehensive briefs were filed by both parties.Upon consideration of the entire record,2 including thebriefs of the parties, and upon my observation of each ofthe witnesses, I make,the following:FINDINGS OFFACT AND CONCLUSIONS OF LAWL THEBUSINESSOF THE RESPONDENTThe Respondent, a corporation duly organized underand existing by virtue of the laws of the CommonwealthofPennsylvania, has various locations throughout theUnited States including Baltimore, Maryland, where it isengaged in the research, manufacture, and distribution ofelectrical products and in oceanographic research. Duringthe year preceding the filing of the complaint, which is arepresentativeperiod,Respondent, in the course andconductof its business operations, received goods,materials, and products valued in excess of $50,000 at itsplaces of business located in Baltimore, Maryland, directlyfrom points outside the State of Maryland. During thesameperiodRespondent shipped goods, materials, andproductsvalued in excessof $50,000 directly from itsplacesofbusiness in Baltimore,Maryland, to pointslocated outside the State of Maryland. The electronicequipmentproducedatRespondent'sBaltimore,Maryland, places of business is manufactured for the U.S.Navy, U.S. Air Force, and other agencies of the UnitedStates Government and vitally affects the defense of theUnited States.Accordingly, I find and conclude thatRespondent is engaged in commerce within the meaningof the Act and that it will effectuate the policies of theAct for the Board to assert jurisdiction here.IL THE LABOR ORGANIZATION INVOLVEDSalariedEmployeesAssociationof the BaltimoreDivision, affiliated with the Federation of WestinghouseIndependent Salaried Unions is and has been at all timesmaterial herein a labor organization within the meaning ofSection 2(5) of the Act.III.THE ISSUES1.Whether the salaried, clerical, technical, andmaintenance employees at Parker Road and at BayBridgeconstituteseparateunitsappropriateforbargaining, or whether they, together, constitute one unit.2.Whether Respondent threatened two employees withretaliationbecauseof their unionmembership andactivities.3.Whether the Respondent failed to bargain in goodfaithwith SEA with respect to the staffing of, andtransfer of work to, the Bay Bridge plant, in violation ofSection 8(a)(5) of the Act.4.Whether Respondent, in order to avoid recognitionofSEA at the new facility, discriminated againstemployees by failing to transfer them to the Bay Bridgeplant and/or promote them to better jobs at the BayBridge plant, to which they would have been entitled, inviolation of Section 8(a)(3) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. Background1.The Baltimore Operations of WestinghouseThe complaintallegedthat the appropriateunit consisted of thesalaried, nonexemptemployees at both theBay Bridge and Parker Roadplants. By the amendment, the General Counsel alleged in the alternative,that the salaried, nonexemptemployeesat the Bay Bridge plant constitutedan appropriateunit In legal effect,the original allegation was premised onthe theory that theBay Bridge plant was an accietionto the Parker Roadplant,whereasunder the amendment the Bay Bridge plantwould beconsidered to be a relocationof theParker Road plant. In its brief,Respondent renewed its motionto deny theamendment of the complaint,contending that it wastherebyplaced in an untenable and unfair position.The motionis denied. The amendment did not callfor the presentation ofany new ordifferent testimony. It went onlyto the legal effectof the factsin the record,and theRespondenthad the opportunity to argue, and did infact arguefully,as to the legal effectof she facts The Respondent,therefore,has not been prejudiced by theamendment.'Includedin the briefs filed by bothparties were motions to correct therecord in certain particulars.No opposition to such motions have beenfiled.Uponconsideration of said motions,it is hereby orderedthat saidmotions be and they are hereby granted.All of the issues in the instant case arise out of theestablishment by Respondent of a new plant called BayBridge located near Annapolis, Maryland, and the transferthereto of the work previously performed at the ParkerRoad plant. To fully understand the problem, a review ofthe background is necessary.The Westinghouse operations in the Baltimore area areadministratively known as the Defense Space Center,commonly referred to as D.S.C., and includes manyfacilities engaged in diverse activities. These activities areorganizedforadministrativepurposesintoseveraldifferent divisions, one of which is the Underseas Division.The work of the Underseas Division is of two distincttypes:(1)Themanufactureofunderseasweapons,principally torpedeos (excluding the explosives), and (2)the development of various types of underseas devices, for 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDexample, deep submergence vehicles for exploring andexploiting ocean depths,on research and developmentcontractswhich,iftheprojectculminates in anymanufacturing at all, results in a one-of-a-kind item. Thelatter activity is known as ocean research and engineering,herein referred to as OR&E. Prior to January 1967, whenthenew Bay Bridge facility was opened,UnderseasDivisionweaponswork was done principally at theLansdowne plant on Washington Boulevard,while OR&Ework was done principally at the Parker Road plant. Noproduction work was done at the Parker Road plant; allUnderseasDivisionproductionworkwas done atLansdowneWestinghouse employees,insofar as their pay status isconcerned,are divided into three categories:(1)hourlypaid,(2) salaried but not exempt from the provisions ofFederal wage and hours regulations,and (3)salaried andexempt employees.The last category embraces managerialand professional employees and is, with some minorexceptions not relevant here, generally unrepresented byany labor organization.Hourly employees do productiontype work and are, generally,represented in various unitsembracing production workers(and maintenance workerswhose jobs are related to the production operation) byeither the International Union of Electrical,Radio andMachine Workers,AFL-CIO,herein referred to as IUE,orby the InternationalBrotherhoodofElectricalWorkers,AFL-CIO,commonly referred to as IBEW. Inthe Baltimore area, hourly paid employees are representedby either Local 130 of the IUE, or 1805 of IBEW.Salaried,nonexempt employees consist of clericals,draftsmen,andlaboratorytechnicians.Theyarerepresented,generally, by the Federation of WestinghouseSalaried Unions. The Baltimore affiliate of the Federationis the SEA,which represents 3,300 salaried, nonexemptWestinghouse employees in 10 units in the Baltimore area.Production type employees such as machinists whose workisrelated to the work performed in these units areincluded therein and are distinguished by Respondentfrom hourly paid production type employees normallyrepresented by IUE or IBEW by the fact that they arecompensated on a salaried,nonexempt basis. Maintenancetype employees such as janitors whose work is related tothework performed in these units are also includedthereinandaredistinguishedfromhourlypaidmaintenance workers on thesamebasis.2.TheBargaining History of the BaltimoreOperationsSEA is the certified or recognized bargainingrepresentative for the employees in 10 separate units intheRespondent'sBaltimore operations.'Originally, SEArepresented a unit of all salaried employees located at theWilkens Avenue and Lansdowne plants.'In 1952, upon the establishment of the AerospaceDivision(then known as Air Arm)at FriendshipAirport,SEA requested recognition.Although this activity hadformerly been conducted at the Wilkens Avenue plant,Respondent rejected the request, and SEA filed a petition'The relationshipbetween SEA and the Respondent is set forth in anAgreement between the Respondentand the Federation of WestinghouseIndependent Salaried Unions(nationalcontract).In that agreement theunits aredescribedas having been"certified " The term "certified"as usedin the agreementisnot synonymouswith the Boardcertification, but, ineffect,means recognizedby theRespondent and bargainedfor in theagreement.Some of theunitshaveBoard certification;others do not.`The two plants are approximately 2 1/2 miles from each other. Laterby agreement, the partiesestablishedseparateunits at each location.for representation with the Board. The parties agreed to aseparate bargaining unit limited to this division, and afteran election, SEA was certified.Subsequently, the Surface Division (then known as theElectronics Division) moved from the Lansdowne plant toanother building at Friendship, immediately adjacent tothe Aerospace Division. SEA again requested recognitionon the theory that this operation was an accretion to thethenexistingWilkens-Lansdowneunit.Respondentcontended that the unit should be part of the alreadycertifiedAerospace unit. In Case 5-RC-2173, the Boardissued a decision and direction of election in which it setup a separate bargaining unit for the Surface Division.After an election, SEA was certified as the representativeof a unit limited to nonprofessional salaried employees.Some time later, an upswing in activity created anoverload in this particular operation, causing RespondenttoleasefacilitiesofaplantonParkerRoad,approximately 8 1/2 miles from Friendship Airport and 2miles from Lansdowne. The expanded Surface Divisionmoved to that location. SEA then requested recognition atthe Parker Road plant as an accretion to the SurfaceDivision certification.Respondent rejected the request,and SEA filed a petition in Case 5-RC-3375. An electionwas agreed to by the parties, and a majority of theemployees voted in favor of SEA which was certified asthe representative of these employees as part of theElectronics [Surface] Division.Subsequently, the Surface Division expanded furtherinto theMorrellPark plant.' SEA again requestedrecognition on the theory that the Morrell Park plant wasan accretion to the then existing Surface Division at bothFriendship and Parker Road. Respondent rejected theclaim, and SEA filed a petition. The parties agreed to anelection among the employees at Morrell Park, and theagreement provided for inclusion of these employees in theexisting Surface bargaining unit, if a majority voted forrepresentation. Following the election, SEA was certifiedas the representative of the employees of Morrell Park aspart of the Surface Division.In1962,Respondent established a central records,maintenance, and government storeroom at a location amile from Friendship, calledMagothyManor. Thisfunction had previously been performed at the Friendshipsite,and the employees performing that function weretransferred toMagothy Manor. In 1963, SEA filed arepresentation petition seeking representation of theseemployees as an accretion to the Aerospace Division atFriendship.Subsequently,SEA and the Respondentagreed to a consent election for a separate unit atMagothy Manor. SEA won the election and was certifiedas the representative of the employees of this unit.A further expansion of Respondent's Baltimoreoperations occurred in January 1964, when the ProductSupport Equipment Department (PSED) was establishedat Cockeysville,Maryland, approximately 25 to 30 milesfrom the Friendhsip site. The function of this division hasbeen to build test equipment for the various products builtbyotherBaltimoredivisions.The employees wererelocated from other plants. The parties agreed to anelection for the employees at PSED. In the ensuingelection, representation was rejected by the employees.In the early 1960's, Respondent built a ManagementServicesBuilding interconnecting theAerospace andSurfaceDivisionsatFriendship, from which, service'Thislocation is approximately 9 miles from Friendship,and 2 to 3miles from the Parker Road plant. WESTINGHOUSE ELECTRIC CORPORATIONfunctions for the various divisions were performed. Alsolocated in the same building was the Systems Departmentwhich assumes responsibility for the development of largecomplex electronic systems. By agreement of the parties, aseparate bargaining unit was created for that building, andSEA was recognized as the representative of theemployees.B.The Establishmentof theBay BridgeFacilityBy early 1964, Respondent conceived the idea ofbuilding a new facility to house its increasing OR&Eactivities at a deep water location. The task of finding asuitable spot on the shores of the Chesapeake Bay wasassigned to a 3-man committee which inspected as manyas20differentpotentialsites.InAugust1964,Respondent's attention focused on a tract of ground at thewestern end of the Chesapeake Bay Bridge not far fromAnnapolis,Maryland, where the Bay Bridge facility wasultimately built. In September 1964, negotiations werebegun to acquire that tract, and in March 1965,Westinghouse announced publicly that it would build theBay Bridge facility.Meanwhile, in 1964, a downturn in business of theSurface Division posed a threat to the jobs of the SurfaceDivision employees then housed at the Parker Road plant.Respondent decided to terminate the Surface Divisionactivities at the Parker Road plant and to transfer OR&Efrom Lansdowne to Parker Road, thereby making roomat the Lansdowne plant for more weapons work. SinceSEA's national contract provides for bumping rights inthe event of a reduction in force only within, and notbetween, bargaining units, Surface Division employees atParker Road had no right to the OR&E jobs which werecoming into existence. Rather than see Respondent loseexperienced employees, SEA and Respondent cooperatedina program in offering Surface Division employees atParker Road an opportunity to transfer from Surface toUnderseas Division. Although Surface Division employeesthereby lost their bumping rights in their division, the lesssenioremployeeswere relieved of going through adisposition proceeding in the Surface Division.6 In theensuing interviews for staffing the OR&E operations atParker Road, the prospective transferees were informedby SEA representatives in the presence of WestinghouseofficialsthatWestinghouse contemplatedmoving theOR&E operations to a new site to be selected in thevicinityofChesapeake Bay and were 'advised not totransfer to OR&E unless they were prepared to move withthe job. Subsequent hirings and transfers into the unitwere also predicated on the applicant's willingness tomove with the job.In connectionwith the staffing of the OR&E operationatParker Road, James Hare president of SEA askedLovettHenderson,Supervisor of Industrial Relations,what would happen when the OR&E operation was movedto a new plant. Henderson replied:Sir,youhaveneverhadproblemswithus inrepresentation and you know it. This will be worked outand you know darn well it will be so why go into itnow.We have never had a problem with the bargaining.You know that you will have no problem. Youknow darn well that we went through these same things"Disposition"isa term used in the national contract to describe aprocedure by which an employee who is bumped may replace the leastsenior employee in the same or next lower level in his position progressionwithin the seniority unit641just a couple of weeks ago with the I. U. E. when wetransferred part of their work out on Wilkens Avenueover to the Longwood Street locations and he kickedthe stuffings out of us and we are not going to go downthat road again. You know that you will have noproblems.'Henderson flatly denied making any such statement atanytime. I do not credit his denial. Thus, Hendersondenied that he knew of the Longwood case. Yet, theLongwood case had occurred only 2 months beforeHenderson's conversation with Hare.' Despite the fact, ashe claimed, that the Longwood plant was not hisresponsibility, I find it difficult to believe that, as anindustrial relations executive in theBaltimorecomplex,Henderson would know nothing of so important a laborrelations case which was involved in the complex.On the other hand, Hare's testimony is corroborated bythatof JamesWallace, thenAssistantManager ofIndustrialRelationsof the Baltimore complex andHenderson's superior, who testified that at a meetingbetween SEA and the Respondent on December 22, 1966.Mr. Hare askedme inthat meeting if I was aware thathe and Mr. Henderson had an understanding about theParker Road, Lansdowne, Bay site operations.I told him that I was aware from conversations thatIhad had with Mr. Henderson and Mr. Hare, thattherewereunderstandingsconcerning those threelocations.Wallace also conceded that the Union's minutes of thatmeeting contained "essentially what was said" at thattime on the subject The particular portion of the minutesreferred to by Wallace reads as follows:Hare..Mr.Wallace, in all honesty, are youaware of the good faith understanding between LovettHenderson your Industrial Relations Supervisor andmyself concerning the transferring of these employeesand the recognition of the S. E. A. at the Bay Bridgesite?Wallace - Yes, I know an understanding exists; butthere isno agreementand our position has changed.It is true that, later,Wallace testified that Henderson"never told me that he had reached an understanding oragreement with the Union on recognition ..." However,this statement is completelyinconsistentwithWallace'sstatement at the meeting of December 22, 1966, asreflected in the Union'sminutesof the meeting: "Yes Iknow an understanding exists; but thereisno agreementand our position has changed." Indeed, the statementattributed toWallace in the Union'sminutesare in accordwith the facts, viz, that despite the understanding,Westinghouse had changed its position. Thus,Wallaceadmitted that in March 1966, D. C. Lee, Manager ofIndustrialRelations for theBaltimorecomplex andWallace's superior, had indicated to him "the probabilitythatwe were not going to recognize the SEA" at BayBridge.'TheLongwood Street case was recent historyWestinghouse hadtransferred some IUE work from Wilkens Avenue,which was a separatebargainingunit to Longwood Street.IUE Local 130 claimed thatLongwood was an accretion to its existing unit at Wilkens Avenue, whileWestinghouse claimed that Longwood was a separate bargaining unit. Toresolve the dispute,WestinghousefiledCase 5-RM-503. On April 14,following a hearing, the Regional Director issued a letter decision holdingthat Longwood Street was an accretion to the unit at Wilkens Avenue.Westinghouse thereupon recognized IUE Local 130 at Longwood Street,and the latter withdrew a charge it had filed against Westinghouse. The"he" who kicked the "stuffings"out of Respondent in that situation wasEugene Watts, presidentof IUE Local 130 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Bargaining Between SEA and WestinghouseRegarding the Move to Bay BridgeWestinghouse announced the beginning of constructionof its OR&E facility at the Bay Bridge site in November(1965. The Bay Bridge facility is approximately 26 milesfrom the Parker Road plant. Completion was scheduledfor October 1966. A number of employees at Parker Roadbecame concerned as to what would happen when OR&Ework was transferred from Parker Road to Bay Bridge.Lewis Haase, SEA plant representative at Parker Road,asked Henderson for a meeting A meeting was held onJanuary 13, 1966, between Henderson and representativesof SEA. At this meeting, SEA posed 12 specificquestionsrelating to the transfer of OR&E to Bay Bridge. Question10 was: "Will we [i.e., salaried, nonexempt employees inthe Parker Road unit] be under the same certification[i e., in the same bargaining unit]?" To each of thesequestions,Henderson replied that he did not know andthat he would inform SEA as soon as he found out. SEAcontinued to seek answers to these questions through1966, but was unable to get any answers. During the sameperiod,Respondent was surveying the labor market in theAnnapolis area. Finally, on November 29, 1966, SEAfiled a charge in Case 5-CA-3361, charging Westinghousewith refusing to bargain in good faith about the move toBay Bridge.The following day,Westinghouse met withSEA concerning the move.'A series of fourmeetingsbeginning with November 30were held: December 22, 1966, February 10, and 16, 1967.At the November 30 meeting, Respondent announced thatstaffing of the Bay Bridge plant would begin on a limitedbasisbetweenDecember 15 and 19, and would becomplete by March 1967, that the Company would notask any of the employees at the Parker Road plant totransfer to the Bay Bridge plant, but instead planned toemploy personnel from the Annapolis and Eastern Shorearea.However,Wallace stated thatWestinghouse wouldconsider any employee's request to transfer from ParkerRoad or other locations on a quit-rehire basis.' Wallacealso stated that Parker Road would continue in operationat some level - to what extent he did not know. Withregard to recognition of SEA,Wallace stated thatWestinghouse would not recognize any Union at BayBridge, inasmuch as the IUE had requested recognitionthere.However,Wallace admitted that no work oractivity represented by another union was being sent toBay Bridge.10 AlthoughWestinghouse planned to beginstaffing theBay Bridge plant in less than 3 weeks,Wallace stated that he was unable to inform SEA whichfunctions or activities would go to the Bay Bridge plant,stating only that it would be oceanographic research work,but that he could not be more specific. R Terwilliger,assistant to the manager, Underseas Division, also statedthat he did not know "exactly." At one point, SEAPresidentHare asked: "Are you aware that thesupervisors of the Deep Submergence project here atEngineering Systems has notified 9 employees that theywould be transferred to the B/B site but the supervisorsstated they did not know when?" Wallace replied that he'It is noted that the meeting was held before the charge in Case5-CA-3661was served on the Respondent. However, it is apparent thatRespondent was aware of the filing of the charge,sinceWallace referred tothe case in his opening remarks and, as previously noted, Wallace testifiedthat the Union's summary of the meeting was substantially correct.didnot know that. J. Boak, administrative to theindustrial relations, replied that he thought they wouldsometime in the future. Terwilliger said that they had longbeen part of the oceanographic operation, but he did notknow whether they would stay there or go to Parker Roador Bay Bridge." Finally, Hare recited the history ofSEA's cooperation with Westinghouse in staffing ParkerRoad, with the understanding that the function would bemoved to Bay Bridge, and accused Westinghouse ofpulling the rug out from under SEA. Wallace replied thathe knew that the Union would take legal action andpointed out that the Union had had the advantage ofrepresenting the people at Parker Road for the past 2 1/2years.Following a further written demand from SEA, asecond meeting was held on December 22, 1966. Wallaceopened the meeting by stating that the Company'sposition on the moving of employees to the Bay Bridgeplant was unchanged; that if an employee signed a requestfor a transfer,Westinghouse would consider him for openjobs at the Bay Bridge site, with the understanding thatthe procedure would be a quit and rehire. Hare then askedWallace for a letter to the effect that a quit-rehire wouldhave no effect upon an employee's record. Wallace repliedthat he would let him know. No such letter was everwritten. In answer to a question from Hare, Wallace andTerwilliger reiterated that the Company was not then orin the future planning to send work represented by theIUE to Bay Bridge, and that SEA was the only unioninvolved in the matter. It was at this meeting that Wallaceadmitted that he knew of an understanding between SEAandHenderson, "but there is no agreement and ourposition has changed." Hare also tendered to Wallace 47statements signed by Parker Road employees indicatingtheir desire to be represented by SEA when transferred toBay Bridge. Wallace declined to see them.The third meeting was held February 10, 1967. At theopening of the meeting the Union announced that it hadwithdrawn its charge in Case 5-CA-3661 "on the basisthat discussion would resolve problem of representation."At this meeting, Respondent, for the first time, gave SEAconcrete information on the numbers and types of jobs itplanned to have at the Bay Bridge plant and what workwould be transferred there.Westinghouse conceded thatthe Bay Bridge plant was built to house oceanographicprojects. SEA contended that the Bay Bridge plant was anaccretion to the Parker Road plant. The contention wasrejected byWestinghouse. SEA then stated that it wantedthe plant representative notified of allmoves of theemployees at Parker Road, as well as a list of employeesrequesting jobs at the Bay Bridge plant. In addition, SEArequested that its representative be present when job offersweremade to Parker Road employees. Westinghouse'The General Counsel concedes that at the present time,relocation of anemployee on a quit-rehire basis apparently does not affectany of theemployees'terms and conditions of employment,with the possibleexception' ofWestinghouse's salary extension planHenderson denied thatthe procedure had any effect on the salary extension plan. The quit-rehireprocedure did not come into existence until 1963 when it was the result ofunionnegotiationswith the Company.Prior thereto a quit-rehiretransaction in an employee's service record reduced the benefits he wouldhave received if there had been no such entry."In fact, no production work representedby IUE hasbeen transferredto the Bay Bridgefacility,and Eugene Watts, presidentof IUE Local 130,was informed by Westinghouse officials that no suchwork would betransferred to Bay Bridge."The Engineering Systems OR&E units at Friendship moved to BayBridge inMay 1967. WESTINGHOUSE ELECTRIC CORPORATIONpromised to keep the plant representative advised of anypersonnelchanges, and that it would give a list of peoplewho had requested transfers from Parker Road to BayBridge.Westinghouse rejected the request that an SEArepresentative be present when job offers were made toParker Road employees. Instead, it stated that it wouldask the employees to whom it intended to offer jobs atBay Bridgewhether they would like to have an SEArepresentative when the job is offered. The meeting endedwith an agreement to conveneagainthe following week.The final meeting was held on February 16, 1967.Westinghouse stated that their Parker Road employeeswould be given no preference for OR&E jobs at BayBridge. In response to SEA's suggestion that its memberswere looking for upgrade possibilities atOR&E,Westinghouse replied that all moves had been lateral thusfar.SEA then pointed out new hires were getting highcode jobs; and that Parker Road employees should get achance for upgrade to the high code jobs. Westinghousereplied that it considers upgrades when moving employees.In response to SEA's request for a list of plant transfersto Bay Bridge, Westinghouse replied that it could give thislistonly on a weekly basis. SEA then countered with arequest fora planned listof all moves, and Westinghousereplied that this depended on building occupancy space.No agreement of any kind was reached at this meeting.On March 10, 1967, SEA refiled its unfair laborpractice charge in this case.D. TheStaffing of theBay Bridge PlantTransfer of OR&E work and staffing of the Bay Bridgeplant with salaried, nonexempt employees began in earlyJanuary 1967.As reflected by Respondent's positionduring the bargaining meetings detailed above, it wasRespondent's policy to invite the Parker Road employeesto file a request for a transfer to Bay Bridge on aquit-rehire basis.Employees requesting a transfer werethen interviewed by supervisors of the Respondent.Respondent's supervisors made it clear to the employeesat Parker Road both before and during the interviews thatthere would be no union at Bay Bridge. Several employeeswho were on checkoff did not submit a request because oftheir concern over Respondent's decision not to recognizethe SEA at Bay Bridge and the consequent effect on theirright to be represented by the Union.By early April, at which time the Regional Director forRegion 5 evaluated the staffing at Bay Bridge in reachinghisdecision to issue a complaint in the instant case,Westinghouse employed at Bay Bridge 110 employees ofthe class that would have been includedin anSEA-typeunit if the unit had been recognized at Bay Bridge for thesort of unit it represented at Parker Road Of these, 63were newly hired' employees and not relocated there fromanotherWestinghouse plant, while 47 had been relocatedfrom other Westinghouse facilities. In tabular form, thisappears as follows-Total110New hires63(57%)Relocates47(43%)From Parker Road plant38On 'checkoff't18(16%)Not on checkoff20(17%)From other locations8SEA units5On checkoff 121(1%)Not on checkoff4IBEW unitsUnrepresented units2643By the time the complaint had issued in this case inJune 1967, the salaried, nonexempt complement at BayBridge had risen to 142, of whom 81 were new hires and61 were relocated employees.Total142New hiresRelocates8161(57%)(43 %a)From Parker Road44On checkoff23(15Not on checkoff21From other locations17SEA units14On checkoff3(2%)Not on checkoff11IBEW units2Unrepresented units1An analysis of the OR&E employees who wererepresented by SEA at Parker Road in January 1967,when staffing of Bay Bridge began, shows that of 123whose fate is relevant to the issues here," 71 hadauthorized Respondent to checkoff their union dues, while52 had not. Of the 71 on checkoff, 24 were relocated atBay Bridge by mid-June 1967, while 47 were not." Since,"The distinctionbetween employeeson checkoffand those not oncheckoff is for theobvious reason thatcheckoffwas a meansby whichWestinghousewas awareof the employees'affiliationwiththe Union. Ofcourse, some employeesnot on checkoffmay have beenmembers of SEA,but that tactmay not have been known to Westinghouse."The recordshows that there were130 SEA-representedemployees atthe Parker Road on January15, 1967Of these,6, viz,Andrews, Fant,Jiles,Glover,Herbert, andShisler, are excluded from the computationbecause they left theParker Road unit on orbefore February 1, 1967 for(various reasons having no bearing on the staffing of Bay Bridge.A seventhemployee, Thurfield,who was noton checkoff,isalso excluded.Thurfieldwas offered relocation at Bay Bridge, but later rejected it"Of these 47,3, viz, Brookhart,Seiber,Slaughter, left beforeJune 15. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder Respondent's policy, submission of a request fortransfer was a prerequisite for relocation at Bay Bridge,selection of Parker Road employees for the Bay Bridgefacilitywas limited to the 83 of the 123 employees whohad submitted such request. Of the 40 who did not submitrequests, 23 were on checkoff, while 17 were not.1-5 Of the83 employees who did submit a request for transfer, 47went to Bay Bridge, while 36 did not. Of the former, 24were on checkoff, while 23 were not. Of the 36 who hadrequested transfers but who were not selected to go to BayBridge, 24 were on checkoff while 21 were not. Analyzingthe foregoing in tabular form, we find the followingParkerRoadUnitRequestedTransfersTransferred toBay Bridge,Portionof ClassPortion ofRequestsOn checkoff71482433.8 %50%Not on checkoff523523692%65.7Total123834738.2%56.6 %In January 1967, ten employees in the Parker Roadunit, held official positions in the Union." Of these ten,five filed requests for transfer to Bay Bridge; and of thefive only one, Delaney, has been relocated at Bay Bridge.In contrast to the 47 (38 percent of unit) of salaried,nonexempt employees who were relocated from ParkerRoad to Bay Bridge on a quit-rehire basis, 90 to 95percentofthesalaried,exemptemployees,i.e.,professional and managerial employees not represented bySEA or any other labor organization, who were located atParker Road on January 15, 1967, were transferred toBay Bridge. Such employees were not required to gothrough a quit-rehire procedure.Following the transfer of OR&E work to Bay Bridge,Westinghouse transferred weapons work to Parker Road.The amount of work being performed at Parker Road atthe time of the hearing appeared to be in a state of flux.On the one hand, employees have worked overtime; on theother, some employees occupy their time by reading layperiodicalsEmployees have been put up for dispositionbecause of lack of work, but the disposition procedure washalted after intervention by SEA. To provide work foremployees at Parker Road, Westinghouse has "contractedout" work, i.e., transferred work from other plants toParker Road"As previouslynoted, severalemployees who were on checkoff did notsubmit a request because of their concernoverRespondent's decision notto recognizeSEA atBay Bridge."Schneider,Haase,Uhlig,Kuhn, Bezelik, Kerchner,Apple, Scallio,Delaney, and LehnertE. Alleged Independent Violationsof Section8(a)(1)1.Moore's statementto LozarRoselynLozar,astenographer,testifiedthat inDecember 1966, she received from SEA two documents,one an authorization for dues checkoff and ' the other astatement that the signer desired to be represented bySEA when transferred to Bay Bridge. She took them toher supervisor, Benjamin Moore, and asked whether shewas going to Bay Bridge and solicited his advice as towhether she should sign the documents. He told her thathe could not tell her that she was going. As to the cardabout being represented at Bay Bridge,He told me, "I would say if you sign this card, thenyour request for transfer would not be considered."Then I asked him what I should do about the duescard, and he said, "Well, if they are not going to havetheUnion then there wouldn't be any need for yousigning the dues card," or some words to that effect.Moore admitted that he had a conversation with Lozar,but denied making any statement to the effect thatLozar's request for transfer to Bay Bridge would not beconsidered if she signed a statement indicating her desirefor representation by SEA. According to Moore, therewas no conversation concerning her,signing the request forcontinued representation by SEA, because "I would bevery sensitive about that, I would tend to indicate aninterest 180 degrees away than what she was trying toapparentlygetme to say to her " Yet, oncross-examination,Moore was unable to state what Lozarwas trying to get him to say.Icredit the testimony of Lozar who testified in astraightforwardmanner.Lozarisno longeremployed byWestinghouse and indicated some concern lest the fact WESTINGHOUSE ELECTRIC CORPORATION645thatshetestifiedagainstWestinghousebeusedbyWestinghouse as a reason for refusing to give her a goodreferencetofutureemployers.Furthermore,Lozar'stestimony thatMoore told her that there would be nounion at Bay Bridge is entirely consistent with thetestimony of a number of other, witnesses who were sotold by their supervisors. On the other hand, Moore'stestimony that he did not answer Lozar's question aboutsigning the representation form because of what Lozarwas trying to get him to say does not ring true.2. Jaffe's Statment to SchneiderDavid Schneider, Parker Road plant representative forSEA, testified that on January 11 or 12, 1967, AlbertJaffe,Manager of the Ocean Resources Program, spoketo him at the Morrell Park plant, at which Schneider wastemporarily working, about Schneider's future and thedecision not to move him to Bay Bridge with the project,despite Jaffe's desire to have him. According to Schneider,Jaffe told him that "between friends, I would have tochoose a road between either a professional career withtheCompany or a union activity career.betweenfriends,you will have to choose your work between aprofessional career or a union activity career . . . I thenpointed out to Mr. Jaffe how I felt ... that a man shouldbe judged solely on his abilities, and not on his unionactivities, he agreed with me, but he said, however, theremay or may not be members of higher management thatagree or disagree with you."Jaffe, called by the Respondent, testified that he toldSchneider that he was not going to Bay Bridge; "that thedrafting department had to make the decision, . . . that Ihad specifically asked for him, as well as some of theother draftsmen to transfer down to Bay Bridge, because Iwas quite satisfied with their work," but that he "was nothissupervisor, the drafting department was his linesupervision, and they had to make the decision as towhich employees would be assigned where." According toJaffe, Schneider "voiced the opinion that he thought thatperhaps the reason that he was not going down, wasbecause he had union activity." Jaffe replied that he "didnot feel that this was right, as far as I was personallyconcerned, that this was not the case, it was strictly aquestion that the drafting department had an assignmentfor him at Parker Road, they made that decision." Jaffefurther testified that on several occasions, Schneider hadcome to him and asked him privately what advice hecould give him in terms of his own personal career, andJaffe advised him to take additional schooling, that "hewas acquiring a lot of very valuable experience and we dohave ground rules whereby a person can achieve a certaineducational level and combine this with a certain level ofexperience,wemightbeabletopromote him toengineering." On one of these occasions, Schneider raiseda question whether there would be "any kind of stigma orproblem with respect to his career, by the fact that he wasactive in the Union's work."Jaffe replied:I told him that as far as I was personally concerned, itcertainlywouldn't be, but that 1[ considered him acapable individual and that eventually, either in thedrafting line or the engineering line, if he decided to gothat'way, but I felt that he was personally capable ofmoving up the line, eventually into supervision, and Idid point out to Dave that if it ever came to the pointwhere he was interested in getting into supervision,which is a phase of management, he would have tomake a decision as to being with the Union or beingwith management, but until that time, it was strictly upto him, it made absolutely no difference to me, I didn'tjudgehim on that basis. I didn't think thatWestinghouse as a corporation would ever judge him onthat basis.Both Jaffe and Schneider appeared to be crediblewitnesses.Itisapparenttome that Schneidermisinterpreted Jaffe's remarks. As indicated above, whatJaffewas telling Schneider was that if Schneider tookadditional schooling and improved himself to the pointwhere he could be made a supervisor, he would have tochoose between union activity and supervision. Jaffe'sstatement was not made in the context of why Schneiderwas not selected to go to Bay Bridge. In view of theforegoing, I find that Jaffe's statement was not violativeof Section 8(a)(1) of the Act, and the complaint should bedismissed in this regard.CONCLUDING FINDINGS1.Bay Bridgeas anaccretion to, or relocation of,Parker RoadAs noted above, the General Counsel tried the instantcase on alternative theories, viz., that Bay Bridge is anaccretion to the Parker Road plant, or that it is arelocation of the OR&E work previously performed atParker Road. The General Counsel now takes the positionthat Bay Bridge "appears to be a complete relocation ofallRespondent's OR&E work, since substantially all theOR&E work formerly done at Parker Road has beentransferred there, along with OR&E projects formerlylocated atMorrell Park and the Administrative ServiceBuilding."" However, the general Counsel contends thatthe alternative accretion finding is not ruled out. Thus, theGeneral Counsel points to the description of the unit setforth in the Agreement between Westinghouse and theFederation of Westinghouse Independent Salaried Unions(national contract):All clerical and technical employees of theUnderseasDivisionof the employer at its Parker Road, Baltimore,Maryland, Plant, excluding .. [Emphasis supplied bythe G. C.]Consequently, General Counsel argues: (1) if it is foundthat enough OR&E work will continue to be done atParker Road despite the opening at Bay Bridge to justifya conclusion that Parker Road will continue as essentiallyan OR&E facility in addition to Bay Bridge, or (2) if it isconcluded that the form in which the Parker Roadcertification was couched by the parties, i.e., anUnderseasDivisioncertification rather than an OR&E certification itwould be appropriate to find that Bay Bridge is anaccretion to Parker Road and the two plants together nowconstituteoneappropriateunitforbargaining.Inaddition, the General Counsel points out that there is anadditional indicium of accretion in the fact that some, butnot all, Parker Road employees have been moved to BayBridgeThe alternative accretion theory must be ruled out. Theuse of the words "Underseas Division" in the certificationin the Parker Road unit in the national contract is notcontrolling,because the same language appears in thecertification of the Lansdowne and Morrell Park plants in17 G.C. brief, p 32. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe national contract, each of which is recognized as aseparate unit.Moreover, as the General Counsel concedes,the pattern of bargaining between Westinghouse and SEAin the Baltimore area `is on a one-plant one-unit basis,although there have been some minor exceptions. Nor canitbe found on the basis of the record in the instant casethatOR&E work will continue to be done at ParkerRoad. To the contrary, it appears that weapons work isnow being done there. In sum, the very concept of BayBridge announced by Westinghouse, viz., a center to houseitsocean research and engineering activities, would seemto preclude any finding other than that Parker Road, asan OR&E facility, has been relocated at Bay Bridge.Accordingly, I find and conclude that all salaried,technical,clerical,andmaintenance employees of theRespondent locatedat , itsOceanResearchandEngineering Center, Sandy Point, Maryland (Bay Bridge),excluding all employees of the Engineering and ServiceDepartment, all hourly paid employees, all confidentialemployees, all Industrial Relations assistants, interviewers,buyers, guards, professional employees and supervisors asdefined in the Act, constitute a unit appropriate forcollective bargaining within the meaning of Section 9(b),of the Act.2.The independent 8(a)(1) violationMrs. Lozar wanted to go to Bay Bridge because shehad bought a home in nearby Bowie. She had filed arequest for transfer.When she asked her supervisor,Moore, whether she should sign the forms which she hadreceived from the Union, he told her that if she signed therequest for representation by SEA at Bay Bridge, shewould not be transferred. This was a clear threat ofreprisal for engaging in union activity. Accordingly, I findand conclude that Respondent thereby violated Section8(a)(1) of the Act.3.Violations of Section 8(a)(3)Respondent's failure to transfer Lozar to Bay Bridgewas also violative of Section 8(a)(3) of the Act. When shewas hired at Parker Road, she was expressly askedwhether she would be able to move with the job when thetime came, and she committed herself to do so. Yet whenitcame time to move, Moore, Lozar's supervisor, pickedD.R.Buckler,theother stenographerunderhissupervision, tomove to Bay Bridge. He explained hisdecision as follows: He would need only one stenographeratBay Bridge, and in selecting Buckler, he exercised hismanagement prerogative. Yet the facts indicate that it wasLozar's-ffiliationwiththeUnion that was thedeterminative factor. Thus, byMoore's own admission,Bucklerwas not a better stenographer than Lozar.Second, Lozar had seniority, having been hired in July1964,while Buckler was hired in October 1966. Third,Lozar was a member of the Union, a fact known toWestinghouse by virtue of her being on checkoff, whileBuckler had never manifested any interest in the Union.The Lozar case is merely illustrative. The record isconvincing that what was done in this specific instancewas part and parcel of a policy determination on the partofWestinghouse to transfer as few union members fromParker Road as possible and to staff Bay Bridge with amajority of new hires, so that SEA would not have amajority at Bay Bridge. Thus, supervisors told a numberof employees at Parker Road that there would be nounion at Bay Bridge. This, in itself, deterred severalemployees from requesting a transfer, and as previouslynoted, the filing of a request for a transfer was made aprerequisite byWestinghouse for relocating employees atBayBridge.Second,thestatisticsanalyzedabovedemonstrate thatWestinghouse carried out this policydetermination.Only 33.8 percent of employees oncheckoff at Parker Road were transferred to Bay Bridge.This compares with 69.2 percent of the employees not oncheckoff.Similarily,only50percentofcheckoffemployees requesting a transfer were relocated at BayBridge,while 65.7 percent of employees not on checkoffwho had requested transfers were relocated.Although 90 to 95 percent of the professional andmanagerial employees at Parker Road were transferred toBay Bridge, only 47 or 38.2 percent of the salaried,nonexempt employees were transferred.This is further illustrated by the fact that in early April1967, new hires at Bay Bridge represented 57 percent ofthe total complement of salaried, nonexempt employees,and although staffing at Bay Bridge increased betweenApril and June, it is significant that the proportion of newhires to relocated employees remained precisely the same,viz.,57 percent new hires against 43 percent relocatedemployees.Respondent explains the foregoing discrepancies on theground that, with regard to the transfer of almost theentire staff of professional employees, such employees areessential to an OR&E project, while salaried, nonexemptemployees can be trained to do the work. With regard tothe overwhelming proportion of new hires, Respondentexplains that it was seeking to tap a new labor market inthe Annapolis area. In justification of its decision to hirein the Annapolis area, Respondent demonstrated, thatstarting inMay 1965, employment picked up in theBaltimore area, and by the end of that year over 2,800personshadbeenbrought in.Nevertheless,atthebeginning of 1966, it had openings available for some 570more employees. In 1966, the need for people doubled,and at one time over a thousand openings existed. UnionPresident Hare admitted that in the latter part of 1966and through mid-1967, it was a "booming" employmentmarket. In particular, a critical shortage of employeesexisted in the skilled areas, including draftsmen, electricallaboratorytechnicians,andmechanicallaboratorytechnicians. Finally, in September 1967, the rapid hiringpace slackened, and in October 1967, some 100 employeeswere laid off at Aerospace, Surface and PSED However,no reduction or layoffs took place in the UnderseasDivision.In 1966, Gerald Moore, Employment Manager of theD.S.C., spoke to the manager of the Maryland StateEmployment Office in Annapolis and personnel managersof several Annapolis companies concerning the availabilityof labor in that area. All assured him that skilled peoplewere available and ready to go to work. Moore thenassigned one of his assistants, Harry S. Bullen, to theAnnapolis area to see if people were really available.Respondent ran an advertisement for 4 days in anAnnapolis newspaper and secured a large number ofapplications.Also, during 1967, Respondent ran a seriesof advertisements in newspapers in a large number ofcities and towns in Pennsylvania and Maryland, includingtheEasternShore, for positions "in Baltimore andCockeysville." On the basis of the foregoing, Respondentargues that valid economic considerations constituted thebasis for hiring in the Annapolis area as much as possible.The contention has a surface plausibilitywhichevaporates upon analysis. First, Annapolis was not a WESTINGHOUSE ELECTRIC CORPORATION647virgin labormarket forWestinghouse, nor was it adistinctively separatemarket. Thus, the roster at ParkerRoad in January 1967, shows that there were 13employees (10 percent of the unit) from the Annapolisarea on the payroll.1e Secondly, Respondent's witnesseswere unamimous in agreeingthat the preferring ofstrangersover old employees was highlyunusual andcontrarytoestablishedcompanypolicy.AssistantIndustrialRelationsManagerWallace testified thatWestinghouse generally hired new employees only as alast resort; and Employment Manager Moore testifiedthat the Company usually fills vacancies by upgradingwithin the unit first or by honoring a request for transferfrom another unit before turning to new applicants foremployment." Finally,Westinghouse'sdecisionto staffBay Bridge with a majority of new hires cannot beconsideredasamanagementdecision to remedy anunusual employment situation, because it is tainted by thefact thatWestinghouse had determined as early as March1966, that there would be no union at Bay Bridge, andvarious supervisors had so informed employees at ParkerRoad who might be interested in transferring to BayBridge.In sum,Respondent by staffing Bay Bridge with amajority of new hires pursuant to a policy not torecognizeSEA at that facility, and by selecting forrelocation a disproportionate number of employees not oncheckoff violated Section 8(a)(3) of the Act.DifferentialSteelCar Company,75NLRB 714;Piasecki AircraftCorporation,123 NLRB 348, 349;Robertshaw ControlsCompany,161NLRB 103, enfd. in part denied in part,386 F.2d 377 (C.A. 4).204.Violations of Section 8(a)(5)to the Parker Road plant; that the establishment of BayBridge was economically motivated; and that SEA did nothave a majority at Bay Bridge. Respondent is correct inthe contention that Bay Bridge was not an accretion toParker Road. It is also correct in its contention that theestablishment of Bay Bridge was economically motivatedHowever,Respondent's determination not to recognizeSEA at Bay Bridge, made even before the plant wascompleted, and its announcement of that policy to ParkerRoad employees, taint the economic motivation and givethemove to Bay Bridge some aspects as a "runaway"shop. The fact that SEA did not have a majority at BayBridge after the plant was staffed is of no consequence, asthis result was accomplished by Respondent's conduct ofrequiring requests for transfer, discouraging such requestsby the announced policy that there would be no union atBay Bridge, discriminating against union members inhonoring requests for transfers, and staffing Bay Bridgewith a majority of new hires.Pertinent in this connection is the Board's holding inCalifornia Footwear Company,114 NLRB 765, enfd. inthis regard, 246 F.2d 886 (C.A. 9), where theBoard saidat pp. 767, 768, and 769:We can see no real difference between the case of anemployer who decides to move his plant to run awayfrom his union rather than for economic reasons, andan employer, who, as here, moves his plant foreconomic reasons but decides to utilize the move as anopportunity to get rid of the union.That theUnion cannot muster a majority at the new plantbecause the conduct has achieved its desired end is nomore material in finding and remedying a violation ofthe existing obligation to recognize and bargain withthe Union in the latter situation than in the former.a.Respondent's dutyto bargainwith SEA concerningthe moveRespondent contends that it had no obligation either torecognize or to bargain with SEA as the representative ofthe employees at Bay Bridge. In support of its contention,itargues that Bay Bridge did not constitute an accretion"Six were from Annapolis, and seven from the area surroundingAnnapolis,including one from Grasonville on the Eastern Shore"This is not negated by the testimony of George Nicholson,Westinghouse's Assistant Director of Labor Relations,who testified thatgenerally the Company does not move salaried,nonexempt employeeswhen a new plant is opened It is clear from the context of his testimony,thatNicholsonwas talking about moves of such a distance thatprofessional ormanagerial employees who are transferred have theirmoving expenses paid by the Company.The move of OR&E from ParkerRoad to Bay Bridge-a distance of only 26 miles-was not of this type,asno transfer allowances were paid, and many salaried, nonexemptemployees were in fact,relocated."The rationale of the Court of Appeals for the Fourth Circuit inrefusing to enforce the 8(a)(3) aspect of the case is inapplicable to theinstant caseThe Court pointed out that the only possible evidence ofantiunion animus was the statement of the employer's personnel managerto the effect that the company was not going to take the union to the newplant. This, the Court said,wasde minimiswhen compared to the fact thatthere were 269 employees at the new plant, while only 31 employees of theold plant had evidenced any interest in transferring.In the instant case,however, not only did the Respondent have a fixed determination andpolicy not to recognize the Union at Bay Bridge, but supervisors soinformed employees at Parker Road who might be interested intransferring, thereby discouraging transfers by employees who desiredcontinued representationby SEA.Inaddition,the relocating of allemployees on checkoff who had requested a transfer, viz,48, would havegiven SEA a substantial nucleus at Bay Bridge, just short of a majority inApril 1967Moreover, viewing this case in the most favorablelight possible to the Respondents, it is one where theUnion's loss of majority is solely because of conductwhich in part is lawful (an economic decision to movethe plant) but in part is unlawful in the subterfugesadopted to utilize the move as an opportunity to rid theEmployer of the Union. In such circumstances thewell-established principle is that the burden is upon therespondents to disentangle the consequence of theirlawful contract from the consequences of their unlawfulconduct; and hence to establish that the union's loss ofmajority resulted from their lawful conduct; failing this,the union's loss of majority must be deemed to flowfrom their unlawful conduct.*****We believe ... that effectuation of the policies of theAct requires of the Board, in this type of case as in anyother, not permit an employer to profit by his ownunlawful conduct ....The rule that an employer may not profit by its ownwrongdoing, particularly when such wrongdoing results ina loss of majority, has been applied in many cases.Ilustrative isGreat Southern Trucking Co. v. N.L.R.B.,139 F.2d 984 (C.A. 4), where the court said at 985:While it is true that the loss of majority in the instantcase occurred, not among the employees composing theoriginalworking force of the Company, but ratheramong the changed personnel composed largely of newemployees who replaced the discharged employees, theprinciple that the union is entitled to a reasonable 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresumption of the continuity of its majority status andan employer may not profit by its own wrong doing isnonetheless applicable.The court quoted from the decision of the First CircuitinN.L.R.B. v. Franks Bros.Co., 137 F.2d 989, 994(subsequently affirmed by the Supreme Court, 321 U.S.702), as follows (139 F.2d at 986):The Board might reasonably conclude that had theunionbeenrecognizedand installed as bargainingrepresentativeof the employees,as the law required, itprobably would have retained its majority status byaccessionsfromthese sources[new employees],despiteitslossofmembers resultingfrom normal laborturnover.In other words, the Board has taken theposition that in a proceeding in this nature involving aviolation of Section 8(5), it is imperative in order toeffectuate the purposes of the Act, that an employergain no advantage from his dilatory tactics in refusingto bargain collectively with a majority union. The factthat it may be shown that by lapse of time the Unionhad been unable to retain its majority is not a sufficientbasisforrefusing to order affirmatively that therespondent bargain with the union.TheRespondent relies onThePierceGovernorCompany, Inc.,164NLRB No. 2, affd.sub nom. Intl.UnionUnited AutoWorkers v. N.L.R.B.,394 F.2d 757(C.A.D.C.).Thatcase,however,isfactuallydistinguishable from the instant case. InPierce,the Boardheld that the company was under no obligation to bargainwith the union concerning the terms and conditions ofemployment at the relocated plant, because "there can beno basis for attributing the failure of Anderson [old plant]employees to transfer to Upland [new plant] to any unfairlabor practice on the part of Respondent. Moreover, it isclearfrom the record that at no time during thebargaining over the effects of the move did a majority ofthe production and maintenance employees represented bythe Union at Anderson have an interest in transferring toUpland."These crucial and determining elements found wantingin thePiercecase are present in the instant case. Thus,here 83 employees of a total of 123 comprising the unit atParkerRoad requested transfers toBayBridge.Furthermore,Westinghouse actively discouraged unionemployees from transferring to Bay Bridge by telling themthat there would be no union there and discriminatedagainst union employees in determining who would berelocated, all pursuant to the fixed and unwavering policydetermination to staff Bay Bridge with a minority ofunion employees so that it would have a colorable basisfor refusing to recognize SEA at Bay BridgeRespondent also relies onBrown Truck and TrailerManufacturing Company, Inc.,106NLRB 999, a casewhich the Board distinguishedinCaliforniaFootwearCompany, supra,on the basis that the move inBrowndidnot involve a plan to eliminate the union as therepresentative of its employees. By the same token,Brownis inapplicable to the instant case.Apart from the foregoing, respondent's contentionmisses the point. Except for refusal to recognize SEA atBay Bridge, Respondent is charged with a failure andrefusal to bargain with regard to the transfer of employeestoBay Bridge, and such conduct is charged as havingoccurredbeforeand concurrent with the transfer ofemployees to Bay Bridge. Since SEA was the bargainingrepresentative of the employees at Parker Road, it is wellsettled that Respondent was required, upon request, tobargain with the Union with respect to the contemplatedmove as it affected the employees,such as the transfer ofemployees from Parker Road to Bay Bridge.CooperThermometer Company,160 NLRB 1902,1912; enfd. inthis respect376 F.2d 684 (C.A.2);Brown Truck andTrailerManufacturing Company, Inc.,106NLRB 999,1000;N.L.R.B.v.Royal Plating&PolishingCo.,350F.2d 191,196 (C.A.3);N.L.R B.v.Rapid Bindery, Inc.,293 F.2d 170, 172 (C.A. 2),enfg. as modified 127 NLRB212; Fiberboard Paper Products Corp.v.N.L.R.B., 379U.S. 203. As the Court of Appeals for the Second Circuitsaid in theCoopercase at 2116,an employer relocating inhis plant is required"to discuss with it[the union] thebasison which employees may transfer and, in thatconnection,to give information as to jobs in the new plantessential to the intelligent formulation of the union'srequest."b.Respondent's refusal to furnish information as tothe staffing of Bay BridgeThe complaint alleges that the Respondent refused tofurnish the Union, when requested, with complete andaccurate ' informationrespectingtherelocationofemployees and bargaining unit work from the ParkerRoad facility to the Bay Bridge facility. Respondentcontends that it was under no obligation to furnish SEAwith information concerning the wages or workingconditions at Bay Bridge, because SEA did not representa majority of the employees at Bay Bridge. Respondentcontends further that, whatever its duty was, it compliedtherewith. The first contention is without merit. To beginwith, the fact that SEA did not represent a majority ofthe employees at Bay Bridge, after the plant was staffed,isof no consequence, inasmuch as it was Respondent'sunfair labor practices which prevented the Union fromrepresenting amajority at Bay Bridge. Secondly, theinformation related not merely to the status and seniorityof employees relocating at Bay Bridge, but also affectedthe status and seniority of employees remaining at ParkerRoad, including the possibility that they would be put upfor disposition in the event of their lack of work at ParkerRoad.Respondent's second contention is not supported by therecord.As a result of the mounting concern of ParkerRoad employees as to what would happen when OR&Eworkwas transferred toBayBridge,SEA PlantRepresentative Haase asked Henderson for a meeting. Atthemeeting held on January 13, 1966, SEA posed 12specific questions relating to the transfer of OR&E workto Bay Bridge. To each question, Henderson's reply was,"I don't know." Nor was SEA able to obtain any answersto these questions for the ensuing 10 months.In the meantime, Westinghouse had determined that itwould not recognize SEA at Bay Bridge, and EmploymentManager Moore was surveying the Annapolis employmentmarket as early as May 1966. In September 1966, Boak,of the Industrial Relations Department, had been assignedto work on "planning tables" and began working on themwithTerwilliger,Assistant to theManager of theUnderseas Division. Despite this and despite the furtherfact that, at that time,Westinghouse planned to beginstaffing the Bay Bridge in less than 3 weeks, AssistantIndustrialRelationsManagerWallace stated at theNovember 30 meeting that he was unable to inform SEAwhich functions or activities would go to Bay Bridge,stating only that it would be oceanographic research work,but that he could not be more specific. And, as previously WESTINGHOUSE ELECTRIC CORPORATION649noted,Terwilligeralso stated that he did not know"exactly." I find it difficult to believe that a corporationof the size and management of Westinghouse did not haveinformation by November 30 as to how it would staff theBay Bridge plant, which was originally scheduled forcompletion on October 1, 1966.As previously noted, the second meeting between theUnion and Westinghouse occurred on December 22, 1966.Although at the November 30 meeting, Wallace hadinformed the Union that Bay Bridge would begin limitedoperations on December 19, he announced at this secondmeeting that there would be a further delay to January1967.At this meeting, the information furnished to theUnion about the staffing of Bay Bridge was sketchy,consisting of broad generalizations as to which groupswould be located where. As to codes and pay levels,Wallace stated that "codes have not been established yet."Again, I find it difficult to believe that although there hadbeen a December 19 deadline for the move to Bay Bridge,yet three days later on December 22, Westinghouse wasunable to inform SEA what code and pay levels would beinvolved in the staffing at Bay Bridge.The Bay Bridge plant finally opened in January 1967.Not until the third and fourthmeetingson February 10andFebruary16,approximatelyamonthafterWestinghouse's staffing at Bay Bridge principally withnew hires wasa fait accompli,didWestinghouse furnishSEA with the detailed information on staffing that theUnion had sought more than a year before and which itneeded months before, if it were to carry out intelligentlyits duty of representing the Parker Road employees in theBay Bridge,matter.In view of the foregoing, I find and conclude thatRespondent's failure to furnish SEA promptly withinformation concerning the staffing and code levels at BayBridge was violative of Section 8(a)(5) of the Act.c.Westinghouse bypasses the UnionAlthough the transfer of employees from Parker Roadto Bay Bridge was a condition of employment and thus abargainingmatter,Westinghouse did not bargain withSEA concerning these transfers, but, instead, announcedto the employees that if they desired to transfer theyshould file a request therefor and thereafter discussedthese transfer requests with individual employees. At thethirdmeeting held on February 9, 1967, the Uniondemanded information about jobs available at Bay Bridgeand employees who were being selected to fill them, withthe right to have a union representative present whenrelocations were discussed with individual employees. Aspreviously indicated,Westinghouse agreed to give theUnion only the names of the employees and to permit anSEA representative to be present if the employees sorequested. By bypassing the Union to deal directly withemployees in the bargaining units represented by SEA,WestinghouseviolatedSection8(a)(5)of the Act.Roberishaw Controls Co., supra; Cooper ThermometerCo., supra, Die Supply Corp.,160 NLRB 1326, 1343.d.The alleged unilateral change in a condition ofemploymentTheGeneralCounsel contends thatWestinghousecommittedanunfairlaborpracticebyunilaterallyimposing the quit-rehire requirement on Parker Roademployees transferred to Bay- Bridge.Requiringanemployee desiring to transfer from one plant to another toquit his employment and to be rehired at the new plant isquite obviously a condition of employment. However, therecord does not substantiate the contention that it wasunilaterally imposed by the Respondent. This method oftransferring employees from one plant to another hadbeen in effect since 1963, and the Union was well aware ofit.Itcannot, therefore, be said that it was unilaterallyimposed by the Respondent at this time.As explained by the Respondent, the quit-rehireprocedure is nothing more than a paper transaction whichindicates the identity of the employees in any, particularbargaining unitAs previously noted, the General Counselconcedes that quit-rehire as a condition of employmenthas very little significance at the present time, inasmuchas it does not affect the tenure of employment withWestinghouse. However, the General Counsel argues thatthis could change in the future as a result of negotiationbetween Westinghouse and the Union, and employees whohave a quit-rehire on their records as a result of the movefrom Parker Road to Bay Bridge would find theirseniority rights seriously curtailed. In this regard, at theDecember 22 meeting, Union President Hare, aware ofWestinghouse's interpretation of the quit-rehire procedure,askedWallace how quit-rehire would affect an employees'continuous service.Wallace replied that there would be noeffect on the employees' continuous service.Whereupon,Hare asked Wallace for a letter to that effect. Wallacereplied that he would let him know. However, no suchletter was ever given to the Union.What Hare was asking Westinghouse for was anunequivocal statement in writing that, as claimed byWestinghouse,quit-rehirewouldhaveno effect onemployees' tenure. Since Westinghouse had claimed that itwould have no effect, the Union was entitled to such astatement fromWestinghouse in writing. Respondent'srefusal to put into writing its verbalassurances is anindiciumofRespondent'ssubjectivebadfaithinbargaining. If there was no danger to employee status inquit-rehire,why was Westinghouse reluctant to put itsassurancesinwritingfortheguidanceoffuturemanagement?Accordingly, I find and conclude thatRespondent did not bargain in good faith on this issue.N.L.R.B. v. Truitt Mfg. Co.,351 U.S. 149, 152-153.e.Respondent's failure to apply the upgradingprovisions of thenationalcontractArticle IX, Section 6, of the national contract providesfor upgrading of employees within the bargaining units.Respondent admits21 that these provisions were notapplied to employees relocating from Parker Road to BayBridge. Respondent contends, however, that this provisionwould be applicable only if Parker Road and Bay Bridgeconstituted a single bargaining unit, and that since ParkerRoad and Bay Bridge are separate units, it did not violateitsobligation under Section 8(a)(5) by not applying thiscontractual provision.Ihave previously found that Bay Bridge is not anaccretion to Parker Road. Hence, both plants are separateunits.However, it does not follow that this provision ofthe national contract is inapplicable to Bay Bridge. Fromwhat has been said above, it is clear that but forRespondent's unfair labor practices,theunitatBayBridge would have been substantially the same unit as hadexisted at Parker Road before January 1967. And had thisbeen so, Respondent would have had no basis whatsoever"Br., p 55 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor refusing to apply the upgrading provisions of thenational contract.Accordingly, I find and conclude thatWestinghouse violated Section 8(a)(5) of the Act byfailing to apply article IX, section 6 of the nationalcontract in staffing Bay Bridge.f.Respondent's relianceupon IUE's claim as animpedimentto recognizing SEARespondent contends that it was justified in rejectingSEA's request for recognition because the conflictingclaim of Local 130 of the IUE was alive during thecritical period between November 1966 and April 1967.The contention is patently without merit. The recorddiscloses that IUE was interested in representing onlyproductionandmaintenance employees, if any weretransferred to Bay Bridge._ At no time did IUE seek torepresentsalaried,nonexemptemployees,andWestinghouse was well aware of this. Thus, on January 6,1966,Eugene E. Watts, President of Local 130 of theIUE,wrote to IndustrialRelationsManagerLee,referring to the announcement by Westinghouse of thenew facility at Bay Bridge, and said:IUE Local 130 who is the bargaining representative forallProduction andMaintenance employees of theUnderseas Division therefore request that IUE Local130's collective bargaining agreement be extended tothis new location.On January 24, 1966, Westinghouse replied in pertinentpart as follows:Please be advised that, inasmuch as construction of thisplant facility has already begun and because we have noemployees in the unit you refer to at that location atthis time, we necessarily reject your claim as beinguntimely, inappropriate, and without any supportingbasis.Watts testified that because of rumors concerning thetransferofwork to Bay Bridge, he held numerousconversations with Assistant Industrial Relations ManagerWallace and other officials of Westinghouse concerningthe transfer of production and maintenance work to BayBridge. In these conversations, Watts was consistently toldthat there would be no production and maintenance workdone at Bay Bridge. Thus, Watts testified as follows:Q.Your conversations withWestinghouse officialshave always indicated your interest in representingproduction workers and your reply as always indicatedthat there wouldn't be any production workers at theBay site. Is that correct, Mr. Watts?A. The replies have always been that this is workthat we would not normally perform.Mr. Trezise - Let me get that last question. Am Itounderstand that you only asked to representproduction workers.Witness: Production and MaintenanceQ. (By Mr. Blackburn): You are only interested inProduction and Maintenance workers?A.Yes. I said that earlier in my testimony, Mr.Trezise.The foregoing was corroborated byWallacewhotestified that early in 1966, he spoke to Watts and toldhim that he doubted very much that there would be anyproduction type employees at Bay Bridge.Despite the foregoing, at the November 30, 1966,meeting,Wallace stated the Respondent's position asfollows:The Company takes the position that at the Bay BridgeSite Plant we will not recognize any Union in so muchas the I.U.E. has requested recognition at the site whenwe first started construction on the building.And completely inconsistent with the Respondent'sposition as stated by Wallace is the following colloquywhich took place later at the same meeting:Hare- Is any work or activity represented byanother Union being sent to the B/B site other thanthat represented by the S.E.A.Wallace - No, I am sure there is not.Similarly, at the meeting of December 22, 1966, Hareagain asked, "Are you now, or planning in the future tosend work now represented by the IUE to the Bay Bridgeor Parker Road?" To this, Terwilliger replied, "No, thatwill stay at Lansdowne."In these circumstances, Respondent's attempt to rely onthe allegedly conflicting claim of IUE as a basis for notrecognizing SEA is completely unjustified, and raises aseriousquestionastoRespondent's good faith inbargaining with SEA.In view of all the foregoing, I find and conclude thattheRespondent did not bargain in good faith with theUnion, in violation of Section 8(a)(5) of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section IV,above,occurringinconnectionwiththebusinessoperations of the Respondent set forth in section I, above,have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tendto lead to labor disputes burdening and obstructingcommerce and the free flow thereof.VL THE REMEDYHaving found that Westinghouse Electric Corporationhas engaged in unfair labor practices within the meaningof Section 8(a)(1), (3), and (5) of the Act, I shallrecommend that it cease and desist therefrom and that ittake certain affirmative action designed to effectuate thepolicies of the Act.Having found that the Respondent engaged in unfairlaborpracticeswhich contributed to SEA's loss ofmajorityatBayBridge,Ishallrecommend thatRespondent be required to recognize SEA and, uponrequest, bargain collectively with SEA as the exclusiverepresentative of the employees in the appropriate unitwith respect to rates of pay, wages, hours of employment,andotherconditionsofemployment,and,ifanunderstanding is reached, embody such understanding in asigned agreement.I shall further recommend that Respondent transfer toBay Bridge all persons who were employed at the ParkerRoad plant prior to January 1, 1967, who, within 15 daysfrom the date of the notice to be posted by theRespondent, file a request for such transfer with theRespondent, discharging, if necessary any employee hiredatBay Bridge who had not immediately prior to suchhiring been employed by the Respondent at the ParkerRoad plant.Ishall further recommend that Respondent apply theupgrading provisions of article XI, section 6, of theagreement betweenWestinghouseElectricCorporationand the Federation of Westinghouse Independent SalariedUnions, dated October 17, 1966, to all employees at Bay WESTINGHOUSE ELECTRIC CORPORATIONBridge who have transferred from the Parker Road plantor who may transfer to the Bay Bridge facility pursuant tothe preceding paragraph,and inapplying said provisions,the Respondent shall disregard the employment of personswho had not previously been employed at the ParkerRoad plant who may have been hired at code and paylevels to which the former Parker Road employees may beentitled under the provisions of that contract. Should anyof the former Parker Road employees be upgraded as a651result of the foregoing,Westinghouse should be requiredtomake them whole for any loss ofearningsthey mayhave sustained by reason of Westinghouse's failure toapply said upgrading provisions, said loss of earnings tobe computed from the date of the original staffing of theBay Bridge, with interest thereon at the rate of 6 percentper annum.IsisPlumbing&HeatingCo.,138NLRB716,[Recommended order omitted from publication.]